Exhibit 10.92

 

EMPLOYMENT CONTRACT

 

THE STATE OF TEXAS

'

 

 

'

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF MIDLAND

'

 

 

THIS EMPLOYMENT CONTRACT (“Agreement”) is made and entered into on or as of the
3rd   day of November, 2005, and the initial term of this Agreement and all
other terms and provisions herein, except for the amount of salary, are
effective beginning as of the date that the current Chief Executive Officer,
David W. Pruitt, ceases to serve in that capacity.  This Agreement modifies
amends and supercedes the Employment Contract entered into between CAP ROCK
ENERGY CORPORATION and WILLIAM WEST on December 30, 2003.  However,
notwithstanding the above, such Employment Contract, and all terms and
conditions thereof, except for the amount of salary, shall continue in full
force and effect until November 12, 2005, when this Agreement shall become
effective.

 

By this Agreement, CAP ROCK ENERGY CORPORATION, referred to in this Agreement as
“Company”, whose principal place of office is located in Midland, Midland
County, Texas, employs WILLIAM WEST, referred to in this Agreement as “West”,
whose residence is in Midland, Midland County, Texas, who accepts employment on
the following terms and conditions:

 

ARTICLE 1

 

TERMS OF EMPLOYMENT

 

1.01                        By this Agreement, the Company employs West and West
accepts employment with the Company as its President and Chief Executive Officer
(CEO) for an initial term of five (5) years from the effective date of this
Agreement.  Unless a written notice to terminate this Agreement at the
expiration of the initial five (5)year term is executed and properly delivered
by either party at least 360 days prior to the third anniversary date of the
initial term of this Agreement, this Agreement shall be automatically extended
for a three year term from said third (3rd)anniversary date.  Thereafter, unless
a written notice to terminate this Agreement is executed and properly delivered
by either party within ninety (90) days prior to any subsequent anniversary date
of this Agreement, the term of this Agreement shall automatically be extended,
annually, on said anniversary date for a three year term.  This Agreement may,
however, be terminated earlier, as provided in Article 4, below.

 

ARTICLE 2

 

EMPLOYMENT COMPENSATION & BENEFITS

 

2.01                        As compensation for all services rendered under this
Agreement, West shall be paid by Company a salary of $236,946.00 per year or any
greater amount of compensation including bonuses, fees and deferred compensation
authorized by the wage and salary plan or policies authorized by the Company’s
Board of Directors, together with an annual salary adjustment in an amount at
least equal to any approved across the board salary adjustments for all
employees.

 

--------------------------------------------------------------------------------


 

2.02                        West’s duties require that he shall travel and have
access to an automobile at all times during his employment with the Company. In
accordance with Company Policy, West shall furnish his own vehicle and be
reimbursed by the Company for liability, property damage, and comprehensive
insurance and for all of the operation, maintenance and repair expenses of said
automobile.  West’s personal use of such vehicle shall be imputed as income in
accordance with Internal Revenue Service rules and regulations.

 

2.03                        West shall receive the same annual leave and sick
leave and all other benefits as are accorded regular full-time employees of Cap
Rock Energy Corporation including provisions governing accrual and payment
therefore on early retirement or other methods of employment.

 

2.04                        Subject to the above paragraph 2.03, all provisions
of the Company’s rules and regulations relating to annual leave (vacation), sick
leave, early retirement, insurance, savings, deferred compensation, bonuses,
pension program contributions, holiday and other fringe benefits and working
conditions approved by the Board of Directors as they now exist or hereafter may
be amended, shall apply to West as they would to other employees of the
Company.  However, West, at his option, can elect to invest the Company’s annual
expenses of West’s retirement plan in any chosen and Board approved separate
plan that provides for at least the same security for both the Company and West.

 

2.05                        Because West’s duties will from time to time require
him to work outside of, and in addition to, the Company’s established normal
work week, work days and work hours, West shall be allowed to take compensatory
time off.

 

ARTICLE 3

 

COVENANT TO PERFORM; PROFESSIONAL IMPROVEMENT

 

3.01                        West agrees and covenants to perform his work and
services diligently and use his best efforts to faithfully comply with all of
the Company’s duly made assignments to him as President and CEO in accordance
with all of the Company’s directives and applicable bylaws, and policies.

 

3.02                        The Company will from time to time, pay for the
travel and related out-of-pocket and other expenses of West and his spouse for
West’s attendance at and participation in meetings, conferences, seminars and
the like for the purpose of continuing his professional development and thereby
enhancing his ability to perform his work and services for the Company, and for
other activities deemed by the Board to be beneficial to and in the best
interest of the Company and its members.

 

ARTICLE 4

 

TERM AND TERMINATION

 

4.01                        The Company shall employ West pursuant to this
Agreement for the five (5) year term beginning on the effective date of this
Agreement, together with such annual three (3) year renewals as provided herein.
 During such employment, West shall be obligated to perform the work and
services reasonably required in order to carry out those responsibilities and
exercise those authorities

 

 

2

--------------------------------------------------------------------------------


 

specified in the Position Responsibility Guide, General Manager, agreed to by
the Company and the previous CEO, David W. Pruitt, on December 1, 1987, which
document is attached to and incorporated herein by reference.  However, the
Company may terminate this Contract for good cause in which event any of West’s
rights hereunder not already finally vested shall also terminate.  The term
“good cause” shall mean the following and not otherwise:

 

(1)                                  Knowingly, willfully and substantially,
during the term of this Agreement, neglect the duties that West is required to
perform under the terms of this Agreement.

 

(2)                                  Knowingly, willfully and substantially,
during the term of this Agreement, commit dishonest acts toward the Company with
the intent to injure or damage the Company.

 

4.02                        If West’s employment terminates prior to the initial
term or any extended term for any reason other than as provided for in paragraph
4.01, 4.03, 4.04 or 4,05 or because his authorities and responsibilities
hereunder are substantially and adversely (to him) limited, changed or
eliminated, or because he is required by the Company to move his residence and
principal site of work from the Midland, Texas area, and West is otherwise both
able and willing to perform his work and services as provided for hereunder,
then, in any such event, the Company shall pay West a lump-sum cash settlement
equal to the total salary then in effect for the remainder of the term of the
contract, plus the other amounts Company would have paid during such remainder
for West’s retirement, pension, bonus, fees or other compensation plans
authorized by the Board of Directors, and health insurance, plus such amounts,
if any, are at the time of his termination of employment, payable for accrued
but untaken vacation and sick leave.

 

4.03                        Notwithstanding paragraphs 4.01 and 4.02, the
parties hereto may mutually agree to terminate this Agreement upon such terms
and conditions as the parties may mutually agree in writing.

 

4.04                        Notwithstanding the provisions of paragraphs 4.01,
4.02, and 4.03, above, West’s employment hereunder shall terminate under any of
the following conditions:

 

(1)                                  Death.  West’s employment under this
Agreement shall terminate automatically upon his death.  In such event, West’s
Base Salary shall continue to be paid to his designated beneficiary for the
remaining term of this Agreement.

 

(2)                                  Total Disability.  The Company shall have
the right to terminate this Agreement if West becomes Totally Disabled.  For
purposes of this Agreement, “Totally Disabled” means that West is not working
and is currently unable to perform the substantial and material duties of his
position hereunder as a result of sickness, accident or bodily injury for a
period of three months.  Prior to a determination that West is Totally Disabled,
but after West has exhausted all sick leave and vacation benefits provided by
the Company, West shall continue to receive his Base Salary, offset by any
disability benefits he may be eligible to receive, for the remaining term of
this Agreement.

 

 

3

--------------------------------------------------------------------------------


 

4.05                        Notwithstanding any other provisions in this
Agreement, if (i) West remains employed until the date that is three (3) months
after the date of a Change in Control (the “Retention Date”), or (ii) West’s
employment is terminated after or in anticipation of a Change in Control (or the
execution of a definitive agreement providing for actions which, if completed,
would constitute a Change in Control) and before the Retention Date (A) by the
Company without Good Cause or (B) by West for Good Reason, then, in addition to
any other amounts payable pursuant to this Agreement, the Company shall pay West
a lump sum cash payment within thirty (30) days of termination equal to six
(6) times the sum of West’s annual Base Salary and the greater of (x) the
highest bonus awarded to West in a prior year or (y) 50% of West’s annual Base
Salary.

 

For purposes of this Agreement “Change in Control” means: (i) a reorganization
or merger of the Company with or into any other company which will result in the
Company’s stockholders immediately prior to such transaction not holding, as a
result of such transaction, at least 50% of the voting power of the surviving or
continuing entity or the entity controlling the surviving or continuing entity;
(ii) a sale of all or substantially all of the assets of the Company to an
entity in which the Company’s stockholders immediately prior to such sale will
not hold following such sale at least 50% of the voting power of such purchasing
entity; (iii) a transaction or series of related transactions which result in
more than 50% of the voting power of the Company being “beneficially owned” by a
single “person” (quoted terms having their respective meanings under Sections
13(d) and 14(d) under the Securities Exchange Act of 1934, as amended); (iv) a
change in the majority of the Board not approved by at least two-thirds of the
Company’s directors in office prior to such change or (v) the adoption of any
plan of liquidation providing for the distribution of all or substantially all
of the Company’s assets.

 

For purposes of this Agreement, after a Change in Control, “Good Reason” shall
mean the occurrence of any one of the following circumstances without West’s
consent:

 

(1)                                  a material reduction in West’s salary or
benefits excluding the substitution of substantially equivalent compensation and
benefits;

 

(2)                                  a material diminution of West’s duties,
authority or responsibilities as in effect immediately prior to such diminution;

 

(3)                                  the relocation of West’s primary work
location to a location more than 50 miles from West’s primary work location as
of the date of this Agreement; or

 

(4)                                  the failure of a successor to assume and
perform under this Agreement

 

4.06                        In the event either party should bring legal action
or incur attorney’s fees and/or court costs for the enforcement of any of the
terms of this agreement, it is agreed that the prevailing party shall be
entitled to recover from the other such reasonable attorney fees and/or court
costs incurred.  For purpose of this clause, the prevailing party is the party
who obtains a net recovery or the party in whose favor final judgment is
entered.

 

4

--------------------------------------------------------------------------------


 

4.07                        In the event West is eligible to receive a lump sum
payment pursuant to this Agreement and such lump sum payment would cause West to
be subject to an excise tax in excess of normal income taxes on such lump sum,
then and in that event, the lump sum payment shall be increased (grossed up) in
an amount sufficient to pay such excise tax.

 

ARTICLE 5

 

SUPERSESSION AND EFFECTIVENESS

 

5.01                        This Agreement supersedes any other agreement or
understanding, written or oral, between the parties with respect to the matters
covered hereunder, and it contains the entire understanding of the parties and
all of the covenants and agreement between them with respect to West’s
employment.

 

5.02                        This Agreement shall be for the benefit of the
parties to the Agreement, as well as their respective successors, heirs and
assigns, it being understood, however, that this Agreement may be assigned only
with the written consent of both parties.

 

5.03                        The existence and effectiveness of this Agreement
between the parties hereto does not preclude or otherwise interfere with
employment of West by subsidiary corporations of Cap Rock Energy Corporation, or
by any corporation organized by the Company’s Board of Directors for the benefit
of the Company, or the receipt of compensation by West from any such
corporations.

 

5.04                        This Agreement shall become binding upon the parties
from an as of the date of the execution.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals, one being retained by each, on or as of the 3rd day of November,
2005.

 

 

CAP ROCK ENERGY CORPORATION

 

 

 

 

 

 

 

 

WILLIAM WEST

RUSSELL E. JONES, Co-Chairman

 

 

 

 

STATE OF TEXAS

)(

 

 

)(

 

COUNTY OF MIDLAND

)(

 

 

This instrument was acknowledged before me on this 3rd day of November, 2005, by
RUSSELL E. JONES, Co-Chairman of the Board of Cap Rock Energy Corporation, a
Texas corporation, on behalf of said corporation.

 

 

 

 

 

 

Notary Public, State of Texas

 

(SEAL)

 

 

5

--------------------------------------------------------------------------------


 

STATE OF TEXAS

)(

 

 

)(

 

COUNTY OF MIDLAND

)(

 

 

Before me, on this 3rd day of November, 2005, personally appeared WILLIAM WEST,
known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that he executed the same for the purposes and
consideration therein expressed.

 

 

 

 

Notary Public, State of Texas

 

(SEAL)

 

6

--------------------------------------------------------------------------------


 

CAP ROCK ELECTRIC COOPERATIVE, INC.

 

Position Responsibility Guide

 

General Manager

 

I.                                         OBJECTIVE

 

To advise and assist the Board of Directors in its considerations and decisions
in all matters and areas of concern for which it is responsible. To provide the
Cooperative membership with the highest quality of electric service at the
lowest possible cost, consistent with sound economical and financial management.

 

II.                                     RESPONSIBILITIES AND AUTHORITIES

 

1.                                       Directs and coordinates the
administration of policies and programs approved by the Board of Directors, and
assures conformity and compliance with the intent of the directors’ decisions.

 

2.                                       Is responsible for determining basic
operational procedures that are in accordance with board decisions, and assures
that operations of the Cooperative are carried out in a manner advantageous to
the membership so as to gain member understanding and support.

 

3.                                       Is responsible for preparation of
agenda for and reports to be made at meetings of the Board of Directors.
Presents to the directors the operational and financial reports, and reports on
the effectiveness of various programs and over-all operations.

 

4.                                       Keeps the board fully informed of
actions taken or decisions reached in areas relevant to board consideration even
though specific board action may not be required.

 

5.                                       Is responsible for the effective and
efficient operation of all activities within the Cooperative including, but not
limited to, the following:

 

1.                                       Planning - Initiates and/or directs the
planning of all operational procedures essential to the most efficient operation
and effectiveness of the Cooperative. Reviews, coordinates and approves
procedures recommended by the staff members with respect to their operations.

 

2.                                       Organization - Reviews periodically all
facets of the cooperative’s operation and determines the need and type of
organizational structure required to provide the most efficient operation. In
this regard, the Manager shall select, appoint and/or terminate staff members in
accordance with an approved organizational plan. He shall also recommend to the
Board of Directors a wage and salary program designed to provide the employees
with a fair and equitable compensation plan that encourages individual incentive
and increased productivity, thereby providing the members of the Cooperative
with reliable, effective and efficient service.

 

7

--------------------------------------------------------------------------------


 

3.                                       Administration - Directs the
administration of all activities of the Cooperative through staff members and/or
consultants, including legal counsel, to ensure that all responsibilities,
authorities and relationships are clarified and executed in accordance with
delegated authority, approved policies, programs and budgets. Devotes adequate
portions of time in conference with the staff, in groups or with individuals, to
discuss problems of engineering, construction, maintenance, operations, finance,
personnel complaints, grievances, or any other matters of concern to the
Cooperative. Assigns staff and/or supervisory personnel to represent the
Cooperative at various technical and educational meetings that will enhance the
effectiveness of the Cooperative’s operation.

 

Communicates with the members, Board of Directors, employees, and general public
in order to gain their support and to improve the over-all acceptance and
understanding of the Cooperative’s policies and programs.

 

4.                                       Coordination - Exercises coordination
of board-approved budgets, policies and programs with operational activities
through staff meetings and individual conferences. Acts as coordinator between
the membership, the Board of Directors and the employees.

 

5.                                       Controlling - Directs the maintenance
of all controls, reports and records in conformity with all regulations and
requirements. Reviews and analyses periodic reports, including financial audits,
submitted by Cooperative personnel and/or consultants for the purpose of
determining whether their activities are in conformity with approved policies,
programs, budgets, standards and costs; directs remedial action as required.

 

III.                                 RELATIONSHIPS

 

A.                                   Within the Cooperative

 

1.                                       Consults freely with Board of Directors
and board committees regarding matters of information and mutual interest on
Cooperative’s affairs.

 

2.                                       Consults with staff as consultative
management procedure on all matters of organizational or operational concern, or
programs and problems of mutual interest.

 

3.                                       Advises and counsels staff department
heads with respect to plans, activities, organization, problems, budgets,
reports or matters concerning single departments.

 

4.                                       Encourages team spirit and teamwork to
maintain high morale, high productivity and great satisfactions in working for
the Cooperative.

 

8

--------------------------------------------------------------------------------


 

5.                                       Maintains friendly and working
relations with as many members as possible to maintain high values of members’
satisfactions and to set the example for all employees to maintain friendly and
satisfactory relationships with members.

 

B.                                     Outside the Cooperative

 

1.                                       Maintains contact through
correspondence and some visitation with governmental officials, elected or
appointed at various local, state and national governmental levels.

 

2.                                       Maintains contact with widespread
sector of the industry and public to maintain good relations and understanding.

 

IV.                                 SCOPE

 

The above authorities and responsibilities are limited only by appropriate
provisions of Federal and State statutes, rules, regulations and requirements;
corporate documents consisting of Articles of Incorporation and Bylaws; and
board policies, specific delegations or restrictions and other directives.

 

V.                                     RESPONSIBLE TO:    Board of Directors

 

VI.                                 EXEMPTION STATUS

 

This position is exempt from overtime payment.

 

AGREED TO:

APPROVED:

 

 

 

 

 

 

 

 

General Manager

President

 

 

 

 

 

Date

 

 

 

I hereby acknowledge that I have received a copy of the General Obligations and
Responsibilities of Employees.

 

 

 

 

 

 

 

 

General Manager

Date

 

9

--------------------------------------------------------------------------------